DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Applicant’s amendments and remarks in the reply filed 8/13/2021 have been acknowledged and entered.  Claims 1-9, 21, 23-29 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 6,610,168), and further in view of Hirano (JP 2007/281148, machine translation referenced herein).
Regarding Claims 1, 2, 7, and 9:  Miki teaches a washing method comprising: reacting a layer to be processed on a substrate with a component capable of decomposing the layer by supplying a vapor of the component to the substrate under atmospheric pressure and removing the layer which has reacted with the component from the substrate (col. 2, ll. 8-13).  
Miki does not expressly disclose heating the substrate as claimed.  However, Hirano teaches a similar method of decomposing a layer on the substrate with a vapor of a component wherein the substrate is heated to facilitate the reaction [0034]. Therefore, it would have been 
Regarding Claims 4-6, 8, and 23:  Miki and Hirano teaches the elements of claims 1 and 7, as discussed above.  Although not expressly disclosed by Miki, Hirano  further teaches the use of trifluoromethanesulfonic acid [0034].  Hirano teaches trifluoromethanesulfonic acid, and a temperature of the vapor is lower than 200°C [0034].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miki with trifluoromethansulfonic acid with a reasonable expectation of removing the layer.
Regarding Claims 27-29:  Miki and Hirano teach the elements of Claims 1, 7, and 8.  Miki further teaches that the process in performed under atmospheric pressure (see chamber 15).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 6,610,168) and Hirano (JP 2007-281148), and further in view of Taguchi et al. (JP 55151335, machine translation of abstract referenced hereafter).
Regarding Claim 3: Miki and Hirano teaches the method of claim 1, as discussed above, but do not expressly disclose that the component is nitric acid.  However, Taguchi teaches a similar method of removing resist material from a substrate surface with nitric acid (see abstract).  Taguchi teaches that the nitric acid dissolves the resist layer for efficient removal.  .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (US 6,610,168) and Hirano (JP 2007-281148) and further in view of Christenson et al. (US 2007/0161248).
Regarding Claim 21:  Miki and Hirano teaches the method of Claim 1, as discussed above.  They do not expressly disclose a recording medium in which a program to allow a computer to perform the method is stored. However, this feature is well known in the art.  For example, Christenson teaches a substrate washing method for removing material from substrates wherein a recording medium is provided in which a program to allow a computer to perform said method is stored [0063].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Miki and  Hirano by providing a recording medium as claimed in order to automate the washing method to increase throughput and efficiency of the cleaning method.

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not teach the removal solution required by these claims
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714